Case 3:21-mj-0 iled lofi PagelD 43
AO 442 (Rev. 11/11) Arrest Warrant “aK US US RICT COURT

rome EL

UNITED STATES DISTRICT COURT
agri AUG 31 PM 3 38

 

for the
Northern District of Texas DEPUTY CLERK ____ wo
United States of America
v. )
Raymond Gross (02) ) Case No, 3:21-MJ-731-BH
)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Raymond Gross >
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment © Superseding Indictment Information © Superseding Information & Complaint

O Probation Violation Petition © Supervised Release Violation Petition Violation Notice © Order of the Court
This offense is briefly described as follows:

21 U.S.C. § Conspiracy to possess with intent to distribute a controlled substance
846

 
    

cue Chaput 5,20¢

ey a
. 1 A Ae)
City and state: _ Dallas, Texas IRMA CARRILCO RARE

9)
4 Dist AICS
ed mame and title

*

z\%
o\ ee
oe

 

 

, Return

2. 2. f
This warrant wasfeceiyéd on (date) a7 ) , and the person was arrested on (date) g 2] /
at (city and state) o_
(
Date: ae
resting officer's Si

Printed fame and title

 

 

 

   
 
    

 

 

 

Vem - WO To thos Fiver Ca

 
